       Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 1 of 13




(Rev. 12/1/15)

                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

NYLA FOSTER, ET AL.,

                                 Plaintiff(s),

v.                                                         Case No. 18-2552-DDC-KGG

JEFF ANDERSEN, ET AL.,

                                 Defendant(s).

                                     SCHEDULING ORDER

         On February 12, 2019, in accordance with Fed. R. Civ. P. 16, the undersigned U.S.

Magistrate Judge, conducted a scheduling conference in this case with the parties. 1

Plaintiff appeared through counsel, James D. Lawrence, Kara N. Ingelhart, and Omar

Gonzalez-Pagan. Defendant appeared through counsel, Eugene Lueger.

         After consultation with the parties, the court enters this scheduling order:

1.       Alternative Dispute Resolution (ADR).

         After discussing ADR during the scheduling conference, the court has determined

that settlement of this case potentially would be enhanced by use of early mediation.

Toward that end, plaintiff must submit a good-faith settlement proposal to defendant by



        As used in this scheduling order, the term Aplaintiff@ includes plaintiffs as well as
         1

counterclaimants, cross-claimants, third-party plaintiffs, intervenors, and any other parties
who assert affirmative claims for relief. The term Adefendant@ includes defendants as well
as counterclaim defendants, cross-claim defendants, third-party defendants, and any other
parties who are defending against affirmative claims for relief.
O:\SchedOrders\18-2552so.docx
     Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 2 of 13




February 22, 2019. Defendant must make a good-faith counter-proposal by March 6,

2019. By March 29, 2019, unless the parties have jointly filed a notice stating the full

name, mailing address, and telephone number of the person whom they have selected to

serve as mediator, along with the firmly scheduled date, time, and place of mediation, each

party must submit a confidential settlement report by e-mail to the undersigned U.S.

Magistrate Judge (but not the presiding U.S. District Judge). These reports must briefly

set forth the parties= settlement efforts to date, current evaluations of the case, views con-

cerning future settlement negotiations, the overall prospects for settlement, and a specific

recommendation regarding mediation or any other ADR method. If the parties cannot

agree on a mediator and any party wishes the court to consider a particular mediator or

other ADR neutral, then up to three nominations may be provided in the confidential

settlement reports; such nominations must include a statement of the nominee=s

qualifications and billing rates, and confirmation that the nominee already has pre-cleared

all ethical and scheduling conflicts. These reports must not be filed with the Clerk=s

Office.

2.     Discovery.

       a.     The parties already have served their initial disclosures with regard to

witnesses, exhibits, damage computations, and any applicable insurance coverage, as

required by Fed. R. Civ. P. 26(a)(1). In addition, such supplemental disclosures must be

served in any event 40 days before the deadline for completion of all discovery. The

supplemental disclosures served 40 days before the deadline for completion of all

                                              2
     Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 3 of 13




discovery must identify all witnesses and exhibits that probably or even might be used at

trial. The opposing party and counsel should be placed in a realistic position to make

judgments about whether to take a particular deposition or pursue follow-up Awritten@

discovery before the time allowed for discovery expires. Should anything be included in

the final disclosures under Fed. R. Civ. P. 26(a)(3) that has not previously appeared in the

initial Rule 26(a)(1) disclosures or a timely Rule 26(e) supplement thereto, the witness or

exhibit probably will be excluded from offering any testimony under Fed. R. Civ. P.

37(c)(1).

       b.     All discovery in this case must be commenced or served in time to be

completed by August 1, 2019. Under recent amendments to the Federal Rules of Civil

Procedure, the court respectfully reminds the parties and counsel that they are entitled to

obtain pretrial discovery regarding any nonprivileged matter provided it’s (a) relevant to a

party’s claim or defense, AND (b) proportional to the needs of this case. Under Fed. R.

Civ. P. 26(b)(1), whether any particular discovery request is proportional is to be

determined by considering, to the extent they apply, the following six factors: (1) the

importance of the issues at stake in the action, (2) the amount in controversy, (3) the parties’

relative access to relevant information, (4) the parties’ resources, (5) the importance of the

discovery in resolving the issues, and (6) whether the burden or expense of the proposed

discovery outweighs its likely benefit.

       c.     If expert testimony is used in this case, disclosures required by Fed. R. Civ.

P. 26(a)(2), including reports from retained experts, must be served simultaneously by May

                                               3
     Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 4 of 13




31, 2019; disclosures and reports by any rebuttal experts must be served by June 21, 2019.

The parties must serve any objections to such disclosures (other than objections pursuant

to Fed. R. Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law), within

14 days after service of the disclosures. These objections should be confined to technical

objections related to the sufficiency of the written expert disclosures (e.g., whether all of

the information required by Rule 26(a)(2)(B) has been provided) and need not extend to

the admissibility of the expert=s proposed testimony. If such technical objections are

served, counsel must confer or make a reasonable effort to confer consistent with D. Kan.

Rule 37.2 before filing any motion based on those objections.

       d.     The parties agree that physical or mental examinations pursuant Fed. R. Civ.

P. 35 are not appropriate in this case.

       e.     The court considered / resolved the following discovery problem(s) raised by

one or more of the parties: None.

       f.     Consistent with the parties= agreements as set forth in their planning

conference report, electronically stored information (ESI) in this case will be handled as

follows: All electronic databases that may include information relating to this matter will

be preserved and archived. Electronically stored information will be provided in .pdf

searchable format assuming there are no convertibility issues. Any documents produced,

including e-mails, which are stored electronically, will be provided on a disc or other

electronic means, as agreed to by the parties. Prior to any significant costs or hours being

                                             4
     Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 5 of 13




expended in the searching, scanning and formatting of the documents for production, the

parties will discuss the request and attempt to limit costs and waste. If necessary, the

parties shall attempt to reach an agreement as to the method of searching, such as the words,

terms, phrases, and custodians to be searched. To minimize the expense, the parties will

consider limiting the scope of the electronic search (e.g., time frames, fields, document

types).

          g.   Consistent with the parties= agreements as set forth in their planning

conference report, claims of privilege or of protection as trial-preparation material asserted

after production will be handled as follows: The inadvertent disclosure or production by

the producing party of any material shall be without prejudice to any claim by the

producing party that such material is protected by attorney client privilege or the work-

product privilege. If, after such material is produced, a claim of privilege or work-product

is subsequently made, the receiving party shall take reasonable steps to ensure that all

known copies of such material are returned promptly to the producing party. If data or

information has been extracted from material that is subsequently returned under this

paragraph, to the extent possible, the information and/or data shall be expunged and not

used by the receiving party. After return of such material, challenges to any claim of

privilege or work-product may be submitted for resolution by the Court or by subsequent

agreement of the parties. That determination shall be made without regard to the fact that

such material was inadvertently disclosed. In addition, such material will not be subject




                                              5
     Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 6 of 13




to production in any other proceeding by virtue of the fact that it has been inadvertently

disclosed in this proceeding.

       h.     To encourage cooperation, efficiency, and economy in discovery, and also to

limit discovery disputes, the court adopts as its order the following procedures agreed to

by parties and counsel in this case [e.g., the Susman pretrial [trial] agreements, available at

http://www.trialbyagreement.com]: None.

       i.     No party may serve more than 25 interrogatories, including all discrete

subparts, on any other party.

       j.     No more than 5 depositions may be taken by plaintiff, and no more than 5

depositions may be taken by defendant. Each deposition must be limited to 7 hours.         All

depositions must be governed by the written guidelines that are available on the court=s

website:

 http://www.ksd.uscourts.gov/wp-content/uploads/2015/10/depoguidelines.pdf

       k.     Discovery in this case may be governed by a protective order. If the parties

agree concerning the need for and scope and form of such a protective order, they must

confer and then submit a jointly proposed protective order by February 15, 2019. This

proposed protective order should be drafted in compliance with the guidelines available on

the court=s website:

Guidelines for Agreed Protective Orders for the District of Kansas

At a minimum, such proposed orders must include a concise but sufficiently specific

recitation of the particular facts in this case that would provide the court with an adequate

                                              6
     Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 7 of 13




basis upon which to make the required finding of good cause pursuant to Fed. R. Civ. P.

26(c). A pre-approved form of protective order is available on the court=s website:

                http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

       l.     The parties do consent to electronic service of disclosures and discovery

requests and responses. See Fed. R. Civ. P. 5(b) and D. Kan. Rules 5.4.2 and 26.3.

       m.     The expense and delay often associated with civil litigation can be

dramatically reduced if the parties and counsel conduct discovery in the Ajust, speedy, and

inexpensive@ manner mandated by Fed. R. Civ. P. 1.             Accordingly, the parties are

respectfully reminded that this court plans to strictly enforce the certification requirements

of Fed. R. Civ. P. 26(g). Among other things, Rule 26(g)(1) provides that, by signing a

discovery request, response, or objection, it=s certified as (i) consistent with the applicable

rules and warranted by existing law or by a nonfrivolous argument for extending,

modifying, or reversing existing law, or for establishing new law; (ii) not interposed for

any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase

the cost of litigation; and (iii) neither unreasonable nor unduly burdensome or expensive,

considering the needs of the case, prior discovery in the case, the amount in controversy,

and the importance of the issues at stake in the action. If a certification violates these

restrictions without substantial justification, under Rule 26(g)(3), the court must impose an

appropriate sanction on the responsible attorney or party, or both; the sanction may include

an order to pay the reasonable expenses, including attorney fees, caused by the violation.

Therefore, before the parties and counsel serve any discovery requests, responses, or

                                              7
        Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 8 of 13




objections in this case, lest they incur sanctions later, the court strongly suggests that they

carefully review the excellent discussion of Rule 26(g) found in Mancia v. Mayflower

Textile Servs. Co., 253 F.R.D. 354 (D. Md. 2008).

3.       Motions.

         a.    The parties have stipulated that no motions to dismiss will be filed in this

case.

         b.    Any motion for leave to join additional parties or to otherwise amend the

pleadings must be filed by March 29, 2019.

         c.    All other potentially dispositive motions (e.g., motions for summary

judgment), must be filed by October 1, 2019. The court plans to decide dispositive

motions, to the extent they are timely filed and briefed without any extensions,

approximately 60 days before trial.

         d.    Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary-judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as

uncontested. Further, the court strongly encourages the parties to explore submission of

motions on stipulated facts and agreement resolving legal issues that are not subject to a

good-faith dispute. The parties should follow the summary-judgment guidelines available

on the court=s website:      http://ksd.uscourts.gov/wp-

content/uploads/2015/10/Summary-Judgment-Guidelines.pdf




                                              8
     Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 9 of 13




       e.     All motions to exclude testimony of expert witnesses pursuant to Fed. R.

Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed by

42 days before trial.

       f.     If issues remain unresolved after the parties have complied with the Ameet

and confer@ requirements applicable to discovery-related motions under Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such

a motion. But such a conference is not mandatory.

       g.     Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and

37.2 must be filed and served within 30 days of the default or service of the response,

answer, or objection that is the subject of the motion, unless the time for filing such a

motion is extended for good cause shown. Otherwise, the objection to the default,

response, answer, or objection is waived. See D. Kan. Rule 37.1(b).

       h.     To avoid the filing of unnecessary motions, the court encourages the parties

to utilize stipulations regarding discovery procedures. However, this does not apply to

extensions of time that interfere with the deadlines to complete all discovery, for the

briefing or hearing of a motion, or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a).

Nor does this apply to modifying the requirements of Fed. R. Civ. P. 26(a)(2) concerning

experts= reports. See D. Kan. Rule 26.4(c).



                                              9
     Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 10 of 13




        i.    The arguments and authorities section of briefs or memoranda submitted

must not exceed 30 pages, absent an order of the court.

4.      Pretrial Conference, Trial, and Other Matters.

        a.    The parties agree that principles of comparative fault do not apply to this

case.

        b.    Pursuant to Fed. R. Civ. P. 16(e), a pretrial conference is scheduled for

August 21, 2019 at 10:00 a.m.; this pretrial conference may be conducted by telephone if

the judge determines that the proposed pretrial order is in the appropriate format and that

there are no other problems requiring counsel to appear in person.          Unless otherwise

notified, the undersigned U.S. Magistrate Judge will conduct the conference. No later

than August 14, 2019, defense counsel must submit the parties= proposed pretrial order

(formatted in Word or WordPerfect) as an attachment to an e-mail sent to

ksd_gale_chambers@ksd.uscourts.gov. The proposed pretrial order must not be filed

with the Clerk=s Office. It must be in the form available on the court=s website:

               http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

The parties must affix their signatures to the proposed pretrial order according to the

procedures governing multiple signatures set forth in paragraphs II(C) of the

Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

        c.    The parties expect the court trial of this case to take approximately three trial

days. This case will be tried in Kansas City, Kansas. This case is set for trial on the

                                             10
    Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 11 of 13




court=s docket beginning on June 2, 2020 at 9:00 a.m. Unless otherwise ordered, this is

not a Aspecial@ or ANo. 1@ trial setting. Therefore, during the month preceding the trial

docket setting, counsel should stay in contact with the trial judge=s courtroom deputy to

determine the day of the docket on which trial of the case actually will begin. The trial

setting may be changed only by order of the judge presiding over the trial. The parties

and counsel are advised that any future request for extension of deadlines that includes a

request to extend the dispositive motion deadline will likely result in a new (i.e., later) trial

date.

        d.    The parties are not prepared to consent to trial by a U.S. Magistrate Judge at

this time, or as a backup if the assigned U.S. District Judge determines that his or her

schedule is unable to accommodate the scheduled trial date.

        e.    This court, like the Kansas Supreme Court, has formally adopted the Kansas

Bar Association=s Pillars of Professionalism (2012) as aspirational goals to guide lawyers

in their pursuit of civility, professionalism, and service to the public.          Counsel are

expected to familiarize themselves with the Pillars of Professionalism and conduct

themselves accordingly when litigating cases in this court. The Pillars of Professionalism

are available on this court’s website:      http://ksd.uscourts.gov/wp-

content/uploads/2018/01/2-15-13-Pillars-of-Professionalism.pdf

This scheduling order will not be modified except by leave of court upon a showing of

good cause.

        IT IS SO ORDERED.

                                               11
Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 12 of 13




 Dated February 12, 2019, at Wichita, Kansas.


                                  S/ KENNETH G. GALE
                                  KENNETH G. GALE
                                  U.S. Magistrate Judge




                                    12
   Case 2:18-cv-02552-DDC-KGG Document 25 Filed 02/12/19 Page 13 of 13




SUMMARY OF DEADLINES AND SETTINGS
                               Event                                    Deadline/Setting
Plaintiff=s settlement proposal                                         2/22/2019

Defendant=s settlement counter-proposal                                 3/6/2019

Jointly filed mediation notice, or confidential settlement reports to   3/29/2019
magistrate judge
Mediation completed

Supplementation of initial disclosures                                  40 days before completion of
                                                                        discovery
All discovery completed                                                 8/1/2019

Experts disclosed simultaneously                                        5/31/2019

Rebuttal experts disclosed                                              6/21/2019

Physical and mental examinations                                        n/a

Jointly proposed protective order submitted to court                    2/15/2019

Motion and brief in support of proposed protective order (only if
parties disagree about need for and/or scope of order)
Motions to dismiss                                                      n/a

Motions to amend                                                        3/29/2019

All other potentially dispositive motions (e.g., summary judgment)      10/1/2019

Comparative fault identification                                        n/a

Status conference

Proposed pretrial order due                                             8/14/2019

Pretrial conference                                                     8/21/2019 at 10:00 a.m.

Bench Trial                                                             6/2/2020 at 9:00 a.m.




                                                     13
